         Case 8:18-cv-03019-GJH Document 81 Filed 06/23/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                SOUTHERN DIVISION

 AMERICAN CHEMICAL SOCIETY ET AL.,

                               Plaintiffs,             Case No. 8:18-cv-03019-GJH

        v.

 RESEARCHGATE GMBH,

                               Defendant.



                         STIPULATED REQUEST FOR LIMITED
                        EXTENSION OF DISCOVERY ABEYANCE

       Plaintiffs American Chemical Society, Elsevier Inc., Elsevier Ltd., and Elsevier B.V.

(collectively, “Plaintiffs”), and Defendant ResearchGate GmbH (“Defendant”), by and through

their respective undersigned counsel, hereby jointly request the Court extended the discovery

abeyance currently in place.

       On September 17, 2020, the Court entered (ECF No. 70) the parties’ Proposed Order (ECF

No. 69-1) holding all “[a]ll party and non-party discovery and pending discovery motions . . . in

abeyance for a period of eight weeks from the date of this Order.” and requiring that, “[o]n

November 9, 2020, the Parties shall provide the Court with a status update.” On November 13,

2020, the Court entered (ECF. No. 72) an order granting the parties’ request (ECF No. 71) to

extend the abeyance until January 15, 2021. On January 13, 2021, the Court entered (ECF No. 74)

an order granting the parties’ request (ECF No. 73) to extend the abeyance until March 19, 2021.

On March 22, 2021, the Court entered (ECF No. 76) an order granting the parties’ request (ECF

No. 75) to extend the abeyance until May 21, 2021. On June 4, 2021, the Court entered (ECF No.

79) an order granting the parties’ request (ECF No. 78) to extend the abeyance until June 24, 2021.
         Case 8:18-cv-03019-GJH Document 81 Filed 06/23/21 Page 2 of 2



       The abeyance will expire on June 24, 2021. The conditions described in the parties’ Joint

Proposed Discovery Schedule Stipulation (ECF No. 69) as necessitating an abeyance have not

changed. Accordingly, the parties jointly request that the Court extend the abeyance until July 26,

2021. At that time, the parties shall provide the Court with a status update.


Dated: June 23, 2021

Respectfully submitted by:

 __/s/ Scott A. Zebrak___________________            __/s/ Toyja E. Kelley___________________
 Scott A. Zebrak (Bar Number 17741)                  Toyja E. Kelley (Bar No. 26949)
 Corey Miller                                        SAUL EWING ARNSTEIN & LEHR LLP
 Lucy Grace D. Noyola                                500 E. Pratt Street, Suite 900
 OPPENHEIM + ZEBRAK, LLP                             Baltimore, MD 21202-3133
 4530 Wisconsin Avenue NW, Fifth Floor               410-332-8600
 Washington, DC 20016                                410-332-8862 (facsimile)
 Tel: (202) 480-2999                                 Toyja.kelley@saul.com
 Fax: (866) 766-1678
 scott@oandzlaw.com                                  Mark A. Lemley
 corey@oandzlaw.com                                  Joseph C. Gratz
 lucy@oandzlaw.com                                   Allyson R. Bennett
                                                     Aaron J. Benmark
 Counsel for Plaintiffs                              DURIE TANGRI LLP
                                                     217 Leidesdorff Street
                                                     San Francisco, CA 94111
                                                     415-362-6666
                                                     415-236-6300 (facsimile)
                                                     mlemley@durietangri.com
                                                     jgratz@durietangri.com
                                                     abennett@durietangri.com
                                                     abenmark@durietangri.com

                                                     Counsel for Defendant




                                                 2
